Case 2:20-cv-00380-JRG Document 48 Filed 01/11/21 Page 1 of 4 PageID #: 1488




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,
                                             Civil Action No. 2:20-cv-380-JRG
           Plaintiff,

     vs.

SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

           Defendants.



    ERICSSON’S RESPONSE TO SAMSUNG’S NOTICE OF CLARIFICATION
Case 2:20-cv-00380-JRG Document 48 Filed 01/11/21 Page 2 of 4 PageID #: 1489




       Ericsson provides this short response to Samsung’s Notice of Clarification (Dkt. No. 47),

which was filed without notice earlier tonight.

       First, Samsung did not disclose its contemplated ITC Complaint before or during the

hearing on January 7, 2021. Ericsson only learned of its existence when a companion EDTX

counterclaim was filed on the docket minutes after the conclusion of the hearing. See Case No.

2:21-cv-1, Dkt. No. 16 (E.D. Tex. Jan. 7, 2021).

       Second, regardless of whether the Asserted Patents are actually standard-essential,

Samsung does not dispute that its ITC infringement accusations are directed at Ericsson’s “4G

and 5G base station equipment.” Id. at Counterclaims, ¶ 44.

       Third, Samsung’s Notice of Clarification is irrelevant to the scope of the Court’s

Preliminary Injunction. As explained at the hearing, it is inequitable for Samsung to have the

ability to assert its 4G and 5G essential patents at the ITC while Ericsson is practically precluded

from doing the same.

       Fourth, Samsung’s Notice – which it did not confer with Ericsson – does not seek any

relief from the Court, including reconsideration of any aspects of the Preliminary Injunction. To

the extent Samsung seeks reconsideration, Ericsson opposes.




                                                   1
Case 2:20-cv-00380-JRG Document 48 Filed 01/11/21 Page 3 of 4 PageID #: 1490




Dated: January 11, 2021.                 MCKOOL SMITH, P.C.


                                         /s/ Theodore Stevenson, III
                                         Theodore Stevenson, III
                                         Texas State Bar No. 19196650
                                         tstevenson@mckoolsmith.com
                                         Nicholas Mathews
                                         Texas State Bar No. 24085457
                                         nmathews@McKoolSmith.com
                                         MCKOOL SMITH, P.C.
                                         300 Crescent Court Suite 1500
                                         Dallas, TX 75201
                                         Telephone: (214) 978-4000
                                         Telecopier: (214) 978-4044

                                         Christine Woodin
                                         Texas State Bar No. 24199951
                                         California Bar No. 295023
                                         cwoodin@mckoolsmith.com
                                         MCKOOL SMITH, P.C.
                                         300 South Grand Avenue, Suite 2900
                                         Los Angeles, California 90071
                                         Telephone: (213) 694-1200
                                         Telecopier: (213) 694-1234

                                         Blake Bailey
                                         Texas State Bar No. 24069329
                                         bbailey@mckoolsmith.com
                                         MCKOOL SMITH, P.C.
                                         600 Travis Street, Suite 7000
                                         Houston, TX 77002
                                         Telephone: (713) 485-7300
                                         Telecopier: (713) 485-7344

                                         Samuel F. Baxter
                                         Texas State Bar No. 01938000
                                         sbaxter@McKoolSmith.com
                                         Jennifer L. Truelove
                                         Texas State Bar No. 24012906
                                         jtruelove@McKoolSmith.com
                                         MCKOOL SMITH, P.C.
                                         300 Crescent Court, Suite 1500
                                         Dallas, TX 75201
                                         Telephone: (903) 923-9001

                                         ATTORNEYS FOR PLAINTIFFS
                                     2
Case 2:20-cv-00380-JRG Document 48 Filed 01/11/21 Page 4 of 4 PageID #: 1491




                                                   ERICSSON INC. AND
                                                   TELEFONAKTIEBOLAGET LM
                                                   ERICSSON




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record via the Court’s ECF system on January 11, 2021.

                                                   /s/ Nicholas Mathews
                                                   Nicholas Mathews




                                               3
